Citation Nr: 1025431	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent, to 
include entitlement to a 100 percent rating, from February 15, 
2007, for residuals of a stroke secondary to the service-
connected heart disease.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1960 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and February 2009 rating decisions 
issued by the VA RO in Pittsburg, Pennsylvania.

On August 15, 2006, the Veteran suffered from a stroke.  On 
February 7, 2007, the RO received the Veteran's original claim 
for residuals of a stroke secondary to his service-connected 
heart disease.  

In the November 2007 rating decision, the RO granted service 
connection for residuals of a stroke and assigned an initial 10 
percent rating under Diagnostic Code (DC) 8008, effective 
February 7, 2007 and denied entitlement to a 100 percent 
schedular rating.  

In a February 2009 rating decision, the RO determined that the 
November 2007 rating decision contained clear and unmistakable 
error in failing to award an initial 100 percent schedular rating 
for residuals of a stroke, effective from February 2, 2007 to 
February 15, 2007, under DCs 8008/8009, which provides for a 100 
percent schedular rating for six months following a stroke, and a 
10 percent rating thereafter, effective on February 15, 2007.  
Thus, the issue on appeal is has been rephrased on the title to 
better reflect the claim on appeal.

The issue of a temporary total rating for convalescence 
from August 15, 2006 for 180 days under the provisions of 
4.30 has been raised by the record as indicated in an 
April 2009 written statement, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran requested a hearing before the Board at the RO, as 
indicated on the April 2009 VA Form 9.  A hearing was not 
scheduled. 

Under applicable regulation, a hearing on appeal will be granted 
if a Veteran expresses a desire to appear in person.  38 C.F.R.§ 
20.700 (2009).  Because failure to afford the Veteran the 
requested hearing would constitute a denial of due process and 
result in any Board decision being vacated, 38 C.F.R.§ 20.904(a) 
(2009), this matter must be addressed before the Board 
promulgates a decision.  This case must be remanded to afford the 
Veteran the opportunity to appear at such a hearing following all 
appropriate procedures.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
schedule the Veteran for a hearing before 
the Board in accordance with applicable 
procedures.  The Veteran should be notified 
of the time and place to report for the 
hearing.

2.  After completion of the above 
development, the Veteran's claim for an 
initial rating in excess of 10 percent, to 
include entitlement to a 100 percent 
rating, from February 15, 2007, for 
residuals of a stroke secondary to the 
service-connected heart disease.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


